DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on March 15, 2022 has been entered. Claims 1-5 and 16-18 have been amended. Claims 9-15 and 16-19 were previously cancelled. No new claims have been added or cancelled. Thus, claims 1-8 and 16-19 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1-8 and 16-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1-8 and 16-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–8) and a machine (claims 16-19), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving user biometric information after receiving a payment request from the user and based on satisfying a payment condition, completing a payment transaction by: 
causing a user to subscribe to a biometric feature recognition payment service, wherein the causing includes storing biometric feature information of the user locally;
determining payment information of a payment to be paid in response to a payment operation of a first user;
detecting biometric feature information of the first user;
generating, offline, a payment request based on the payment information, the biometric feature information of the first user, and payment certificate information corresponding to a payment application of the first user, and the payment certificate information including certificate data and a private key; 
displaying, offline, a payment success message to the first user based on the generating the payment request offline; and
after the displaying the payment success message, sending the payment request to send the payment request and to perform payment processing based on the payment information and a payment account of the payment application in response to the payment request satisfying a first payment condition.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving user biometric information after receiving a payment request from the user and based on satisfying a payment condition, completing a payment transaction).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “terminal,” storage area,” and “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0005] and [0053] of the specification). Independent claim 16 has nearly identical limitations to independent claim 1 and so the same analysis applies to claim 16. Claim 16 contains additional elements such a processor and memory which are being used to implement the abstract idea recited in claim 1. 
Dependent claims 2–8 and 17-19 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2 and 17 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe obtaining user identification information of the first user offline based on the biometric feature information, performing signature processing on the user identification information and time information of a current time based on the private key to obtain signature data; and generating the payment request based on the signature data, the certificate data, and the payment information. Dependent claims 3 and 18 recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe performing offline matching processing between the biometric feature information of the first user and stored biometric feature information stored in a first storage area and in response to the offline matching processing being successful, obtaining user identification information associated with stored biometric feature information that matches with the biometric feature information of the first user, and determining the user identification information as the user identification information of the first user. Dependent claim 4 recites limitations that further define the abstract idea noted in claim 1 in that it describes obtaining biometric feature information and user identification information of a user who has subscribed to a payment service and storing the biometric feature information and the user identification information of the user as associated with one another. Dependent claim 5 recites limitations that further define the abstract idea noted in claim 1 in that it describes in response to the offline matching processing being not successful, displaying prompt information to prompt the first user to subscribe to a payment service for the payment account and receiving user identification information and biometric feature information of the first user sent wherein the user identification information and the biometric feature information of the first user are determined by the first service terminal based on a request sent by the first user for subscribing to the payment service and storing the biometric feature information and the user identification information of the first user as associated with one another. Dependent claims 6 and 19 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe before determining the payment information of the payment to be paid and before collecting biometric information, sending a device registration request to generate certificate data. Dependent claim 7 recites limitations that further define the abstract idea noted in claim 1 in that it describes performing certificate update processing based on expiration of a previous certificate. Dependent claim 8 recites limitations that further define the abstract idea noted in claim 1 in that it describes that after sending the payment request, receiving payment result information. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).

Prior Art Not Relied Upon
5. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
NGUYEN (U.S. Pub. No. 2019/0311339) teaches an electronic device for payment sharing processing between various devices using user identification data.

Response to Arguments
6.  Applicant’s arguments filed on March 15, 2022 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that the claims contain “features directed to the interactions between a machine and a user” and, thus “the amended claims are eligible.” (See Applicant’s Arguments, p. 11). However, even if the claims contain features between a machine and user, this does not mean that the claims are patent eligible and overcome 35 U.S.C. §101. The additional elements found in the independent claims, such as a “terminal,” storage area,” and “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. The interaction between the user and machine is minimal in this case, amounting to just the obtaining of biometric data from the user. Applicant also argues that claim 1 “includes transformation between a physical article of a biometric features of a user and digital biometric feature information. As such, amended claim 1 also meets the "Machine-or-Transformation" test.” (See Applicant’s Arguments, p. 11). However, the detecting of biometric data from a user is not an actual transformation. The data that is obtained from a user is being stored using a storage element which is being used to implement the abstract idea noted above. Nothing else is being done to this data.
Thus, the claims are properly rejected under 35 U.S.C. §101.
As a result of Applicant’s amendments and arguments, the pending 35 U.S.C. §103 rejection is hereby withdrawn. Applicant argues that “OH does not teach or suggest ‘displaying, offline by the IoT device, a payment success message to the first user based on the generating the payment request offline; and after the displaying the payment success message, sending, by the IoT device, the payment request to a second service terminal, for the second service terminal to send the payment request to the first service terminal,’ as recited in amended claim 1.” .” (See Applicant’s Arguments, p. 13). OH does not teach displaying a payment success message to the first user and then after this has been performed, that the payment request is sent to the second terminal and then the second terminal sends it to the first terminal. The secondary reference Uhr also does not teach these limitations as well. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696 
/JOSEPH W. KING/Primary Examiner, Art Unit 3696